DETAILED ACTION

1.	Notice of Pre-AIA  or AIA  Status:  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 presented for examination. 
3.	This Office Action is in response to application 16/399783 filed on April 30, 2019.
4.	Claims 1-20 have been rejected under 35 USC 112(b) due to lack of clarify in the independent claims that prevents any 35 USC 102/103 rejection based on the merits.  For details, see the Claim Interpretation section and the 112(b) rejections.

Paper Submitted

5.	It is hereby acknowledged that the following papers have been received and placed of record in the file:
a.	Information Disclosure Statement as received on September 8, 2020 and April 30, 2019 were considered.

Claim Interpretations

6.	Claim 1 recites “header information in a packet.”  Instant specification [0005] states “an original source Internet Protocol address” and [0012] states “when may be a wide area network such as the Internet or a local area network.”  The instant specification and the drawings nowhere show the format of a typical packet that is exchanged on the Internet.  For this reason, a brief search was conducted to provide a clear format of a typical packet that is exchanged on the Internet.  According to Information Sciences Institute (“Internet Protocol”, RFC 791, 1981), page 28 shows the “Internet Header Format” that clearly shows one “source address” in one field and one “destination address” in another field.  RFC 791 explaining the Internet standard nowhere shows a “second source address” in any field.  This interpretation is applied to all the claims.  Since the independent claims are not clear regarding the format of a packet on the Internet, no examination on the merits can be conducted until the independent claims are clarified and in sync with the instant specification and drawings.

7.	Claim 1 recites “header information in a packet,” “first source address,” and “second source address.”  Specification [0013] states “a header section which indicates information related to an IP version, a source IP address, a destination IP address, time-to-live, etc.” and [0049] states “the term “cloud destination” and “cloud source” refer to an entity that has a network address that can be used as an endpoint for a network connection.”  Figure 1 items 104 and 105 show that two different devices sending two different packets where each packet has its own distinct “source.”  There is a lack of clarity between the independent claims and both the drawings and the instant specification.  In fact, the independent claims and both the instant specification and the drawings are in conflict.  Prior art Chien (US Pub 20180146001) cannot be applied to any of the independent claims because Chien does not teach one packet having two different sources.  No examination can be conducted when a (one) packet originates from a client and a network device, unless the client and the network device are the same device that sends a packet to itself.  Since the specification nowhere explains this, the independent claims cannot be examined on the merits.

Claim Rejections – 35 USC § 112

8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

10.	Claim 1 recites “header information in a packet,” “first source address” and “second source address.”  The phrase “second source” renders the claim indefinite because unclear how a typical Internet packet can have two sources making the claim unclear which subject of the limitation(s) refers to.  .”  Specification [0013] states “a header section which indicates information related to an IP version, a source IP address, a destination IP address, time-to-live, etc.”  Figure 1 items 104 and 105 show that two different devices can send two different packets each packet having its own distinct “source.”  Based on specification explanation, the header section has a source IP address and a destination IP address.  In typical Internet packets, there is a significant distinction between “source” and “destination” information within a packet (Information Sciences Institute, “Internet Protocol”, RFC 791, 1981, page 28).  Since the claim recites a “second source address” and since the specification nowhere explains any specific “second source,” the claim is unclear regarding a specific “second source” of a (one) packet.  Based on this lack of clarity between independent claims 1, 9 and 14 and the instant specification, no examination on the merits can be conducted.  Applicant to clarify.  

Claims 2-8, 10-13 and 15-20 incorporate the deficiencies of claims 1, 3, through dependency, and are also rejected.

Conclusion
11.	The prior art made of record and not relied upon, but are considered pertinent to applicant's disclosure comprises:
	Chang, US Pub 20050135359 [0011];
	Fluhrer et al., US Pub 20090034557 [007]; and
	Kinoshita et al., US Pub 20050141531 [0014] [0015].  

Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must show how the amendments avoid such references and objections.  See 37 CFR 1.111(c).

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	March 12, 2021